DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/745,445, filed 10/14/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claim recited on (Pg.25, lines: 9-10) does not have a claim number assigned, and the current sequence of claim number jumps from 5 to 7, that claim with missing number has been assigned as claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more non-invasive reflectance or transmission-based transdermal or transcutaneous sensor" in line-12, there is insufficient antecedent basis for this limitation in the claim. However on line-15, the claim recites “wherein the second non-invasive reflectance or transmission-based transdermal transcutaneous sensors comprises a mid-infrared photodiode”. Examiner suggests to amend the claim to recite “a second” instead of “the one or more” on line 12.
Claim 11 recites the limitation "the display" in line-9, however the limitation “display” is first time recited on the independent claim-11. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2014/0128691 A1) by Olivier in view of the patent (US 5,515,847 A) to Braig et al.
Regarding claims 1 and 11 Olivier discloses a method and system of monitoring metabolic rate measurements (¶:[0002] recites, the invention pertains to a portable device and method of providing continuous real-time and long-term metabolic feedback to a user) and (Fig.1) depicts an embodiment of the device, which is called (CrtMD) used for measuring and relaying metabolic data of a subject in real time, as recited in (¶:[0024]),  
Olivier further discloses the system comprises a processor operatively connected to the one or more reflectance- or transmission-based transdermal or transcutaneous sensors (Fig.1) shows an element (7) which is a processing module as recited in (¶:[0047]), and a display (¶:[0076] recites, the calculated metabolic parameters can be relayed to the user by means of a digital display), and the method comprising: receiving, by a processor, on an intermittent basis, at each acquisition (¶:[0078] the procedure is performed by a microcontroller periodically using the received data), 
Olivier discloses a first set of one or more measurement values derived from measurements using a first non-invasive reflectance- or transmission-based transdermal or transcutaneous sensor located on a device placed on or adjacent to a subject, and wherein the first non-invasive reflectance- or transmission based transdermal or transcutaneous sensor comprises visible and near-infrared photodiodes (¶:[0047]) with reference to (Fig.1) recites, the device (CrtMD) contains LEDs (8) and light detecting photodiode (9) which are located in close proximity of a user’s skin when the device is strapped on the users lower arm, wherein the LEDs produce visible and/or near-infrared (NIR) spectrum of light, and (¶:[0048] recites the photodiodes are capable of sensing radiation in the range of 300nm to1100nm) which is within the near infrared spectrum; 
determining, by the processor, blood oxygen concentration value from one or more of the first set of measurements (¶:[0049] recites, the digitized signal is used to resolve physiological parameters such blood oxygen concentration);  
receiving, by the processor, on an intermittent basis, at each acquisition, a second set of measurements from the one or more non-invasive reflectance- or transmission-based transdermal or transcutaneous sensors located on the device placed on the subject, wherein the second set of one or more measurement values is associated with a measure of blood carbon-dioxide concentration (¶:[0056] recites, the device is capable of measuring instantaneous carbon dioxide production rate of the user in addition to instantaneous oxygen consumption rate, from spectral data), determining, by the processor, a blood carbon-dioxide concentration value from one or more of the second set of measurements (¶:[0077] recites, data processing for carbon dioxide can occur on the wearable CrtMD device);
determining, by the processor, on an intermittent basis, a metabolic rate value based on the determined blood oxygen concentration value and the determined blood carbon-dioxide concentration value (¶:[0069] recites, the (CrtMD) ;
and outputting, by the processor, at a display of the device, said determined metabolic rate value (¶:[0047] recites, the calculated metabolic data is relayed for display on the device itself). 
Olivier discloses, the CrtMD device is capable measuring different wavelengths of light produced by powering a different set of LEDs, as recited in (¶:[0077]), 
however does not specifically disclose wherein the second non-invasive reflectance- or transmission-based transdermal or transcutaneous sensors comprises a mid-infrared photodiode. 
Braig in an analogues invention discloses a method and apparatus for monitoring glucose and other blood constituents in a noninvasive manner by monitoring infrared absorption of the desired blood constituent in the long infrared wavelength range where the blood constituent has a strong and distinguishable absorption spectrum (Abstract), and measuring specific absorptions of the constituents of interest within the infrared energy band emitted from the person's body, as recited in (Col-1, lines:18-25). 
Braig also teaches infrared radiation for detecting carbon dioxide in blood stream uses near 4.3um wavelength that is absorbed by carbon dioxide (Col-16, lines:45-52), 4.3um falls into mid-infrared range.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use near 4.3 um radiation for detecting carbon dioxide since radiation with that wavelength is readily absorbed by carbon dioxide, as taught by Braig in (Col-16, lines:45-50).   
Regarding claims 2 and 12 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier further discloses the method and system further comprising: storing, by the processor, each of the determined metabolic rate values (¶:[0075]) recites, all raw and calculated parameter data are stored in a local storage module (101) of the device, the module (101) is as shown in (Fig.1); 
and transmitting, by the processor, the stored metabolic rate values to a network for subsequent display or analysis (¶:[0075] recites, the parameter data on the local storage module 101 can be directly transmitted to a server by means of a wireless transmitter).
Regarding claims 3, 4, 13 and 14 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier further discloses wherein the first and second non-invasive reflectance- or transmission based transdermal or transcutaneous sensors are part of an array of photodiodes (¶:[0047] recites, light detecting module-9 consists of a single photodiode or an array of photodiodes).
Regarding claims 5 and 15 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier further discloses wherein the first set of one or more measurement values associated with the measure of blood oxygen concentration and the second set of one or more measurement values associated with the measure of blood carbon-dioxide concentration are acquired simultaneously to one another
Regarding claims 6 and 16 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier further discloses wherein the visible and near-infrared LEDs are configured to output predominantly at around a 660-nm wavelength and a 940-nm wavelength, respectively (¶:[0047] recites, the device uses LEDs to produce light in the visible and/or near-infrared (NIR) spectrum in a range 300nm to 1100nm), the claimed range is within the range disclosed by Olivier.
Regarding claims 7 and 17 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, and Braig teaches wherein the mid-infrared LED is configured to output predominantly at around a 4.2-μm wavelength lights near 4.3um is used for absorption by carbon dioxide (Col-16, lines:48-49), It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use near 4.3 um radiation for detecting carbon dioxide, since radiation with an wavelength around 4.3 um is absorbed by carbon dioxide, as taught by Braig.
Regarding claim-8 Olivier in view of Braig discloses the method and system of claim-1, Olivier further discloses wherein the outputted metabolic rate values are used to assess and track subject's nutrition (¶:[0016] the present invention is capable of real-time analysis of the user's nutritional state), metabolic disorders, activity level measure energy expenditure related to physical activity (¶:[0104]), or weight management
Regarding claims 9 and 18 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier discloses the method and system further comprising determining, by the processor, on an intermittent basis, at each acquisition, a heart rate value from the received first set of measurements associated with the measure of blood oxygen concentration or from the received second set of measurements associated with the measure of blood carbon dioxide concentration (¶:[0047] recites, the detected signals by photodiodes are amplified and digitized by the processing module and that signal is used for extracting   different physiological parameters which includes heart rate); 
and outputting, by the processor, at the display of the wearable, portable, or handheld device, said determined heart rate value ( e.g., concurrently or separately with the outputted metabolic rate value), the calculated metabolic parameters are displayed on a smartphone application, tablet application, website, or the like, along with the resolved physiological parameters such as heart rate, breathing rate, hemoglobin oxygen saturation etc. as recited in (¶:[0076]).
Regarding claims 10 and 19 Olivier in view of Braig discloses the method and system of claims 1 and 11 respectively, Olivier discloses the method and system further comprising, determining, by the processor, on an intermittent basis, a parameter selected from the group consisting of a heart rate variability parameter and an energy expenditure parameter (Olivier, claim-52) recites, the light producing module and at least one light detecting module for measuring the cardiorespiratory profile of the subject also obtain information about the subject's heart rate variability);
and outputting, by the processor, at the display of the device, said parameter (¶:[0076] the calculated metabolic parameters are displayed along with the resolved physiological parameters such as  heart rate, heart rate variability).      
Regarding claim-20 Olivier in vies of Braig discloses the steps: receive a first set of one or more measurement values derived from measurement of the first non-invasive reflectance- or transmission-based transdermal or transcutaneous sensor having been placed on a first surface location of a person, wherein the first reflectance- or transmission-based transdermal or transcutaneous sensor comprises visible and near-infrared photodiodes having a wavelength associated with blood oxygen levels;
determine blood oxygen concentration value from the first set of measurements;
receive a second set of one or more measurement values from measurement of the second non-invasive reflectance- or transmission-based transdermal or transcutaneous sensor, wherein the second reflectance- or transmission-based transdermal or transcutaneous sensor comprises a mid-infrared photodiode associated with blood carbon-dioxide concentration levels;
determine a blood carbon-dioxide concentration value from the second set of measurements;
determine a metabolic rate value based on the determined blood oxygen concentration value and the determined blood carbon-dioxide concentration value; and output at the display said determined metabolic rate value, 
which are similar to the limitations of claim-1, and those have been discussed above.
a non-transitory computer readable medium having instructions stored thereon, wherein execution of the instructions, when executed by the processor (¶:[0042] recites, the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions embodied in the storage medium, and the program instructions is loaded onto a computer or other programmable data processing apparatus to execute the steps, as recited in (¶:[0042]-[0044]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0289790 A1) by SWANSON discloses, a metabolic physical activity monitor measures metabolic analyte data using one or more wearable analyte sensors which acquire pulse rate, oxygen saturation.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792